                                          Case 3:18-cv-04361-WHO Document 55 Filed 06/04/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GABRIELLA TIGGES,                                  Case No. 18-cv-04361-WHO (SK)
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     UNITED STATES,
                                  11                    Defendant.

                                  12          The Court set a telephone conference call in this case for this morning, June 4, 2020, at
Northern District of California
 United States District Court




                                  13   9:00 a.m. (Dkt. Nos. 52, 53.) Plaintiff’s counsel, Joseph Keith Bravo, failed to participate in the

                                  14   call. The Court further notes that Plaintiff’s counsel was an hour late on two different dates for the

                                  15   settlement conferences in this matter. Therefore, the Court HEREBY ORDERS Plaintiff’s

                                  16   counsel to show cause in writing by no later than June 18, 2020 why he should not be sanctioned,

                                  17   personally, in the amount to $250.

                                  18          IT IS SO ORDERED.

                                  19   Dated: June 4, 2020

                                  20                                                    ______________________________________
                                                                                        SALLIE KIM
                                  21                                                    United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
